Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Status of Claims
This office action is in response to the RCE filed 6/15/2021, wherein claims 1-20 are pending. 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 6/15/2021 has been entered.
 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

s 1 and 3-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Dua (U.S. 20100154256) in view of Gerber (U.S. 20090100718) and further in view of Flowers (U.S. Patent No. 716528).

Regarding claim 1, Dua teaches a soccer shoe (10)(para. 15, can be used for soccer), the soccer shoe comprising: an upper (30) comprising a knitted component (33,40), the knitted component extending through a forefoot region, a midfoot region, a heel region, a lateral side, a medial side, an instep area extending between the lateral side and the medial side, and an underfoot region (paras. 20,48, figs. 1-4); and a sole structure (20) secured to the knitted component (para. 18) and teaches a plurality of lace apertures (44,41) disposed along the instep area on each of the lateral and medial sides of the upper (para. 27, fig. 6) and a lace (32); but fails to teach the soccer shoe having a plurality of ground-engaging cleat members, the sole structure comprising the plurality of ground-engaging cleat members, the plurality of ground-engaging cleat members including at least a first plurality of ground- engaging cleat members in the forefoot region of the soccer shoe and a second plurality of ground-engaging cleat members in the heel region of the soccer shoe, and the plurality of lace apertures include a plurality of outer lace apertures disposed at a first location along the instep area on each of the lateral side and the medial side of the upper; a plurality of inner lace apertures disposed at a second location along the instep area on each of the lateral side and the medial side of the upper, wherein the second location is located more inward toward a middle of the upper than the first location, and the lace extends through at least an inner lace aperture of the plurality of inner lace apertures on the medial side 
	Gerber teaches a soccer shoe (100)(para. 38) having a plurality of ground-engaging cleat members (111-117, para. 44) (fig. 1), the sole structure (101) comprising the plurality of ground-engaging cleat members (fig. 1), the plurality of ground-engaging cleat members including at least a first plurality of ground- engaging cleat members (111-115) in the forefoot region of the soccer shoe (fig. 1) and a second plurality of ground-engaging cleat members (116-117) in the heel region of the soccer shoe (fig. 1).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the claimed invention to have added a plurality of ground-engaging cleat members to the sole structure of Dua such that the plurality of ground-engaging cleat members include at least a first plurality of ground- engaging cleat members in the forefoot region of the soccer shoe and a second plurality of ground-engaging cleat members in the heel region of the soccer shoe in view of Gerber in order to enhance traction for the wearer.
	The Dua/Gerber combined reference fails to teach the plurality of lace apertures include a plurality of outer lace apertures disposed at a first location along the instep area on each of the lateral side and the medial side of the upper; a plurality of inner lace apertures disposed at a second location along the instep area on each of the lateral side and the medial side of the upper, wherein the second location is located more inward toward a middle of the upper than the first location, and the lace extends through at least an inner lace aperture of the plurality of inner lace apertures on the 
	Flowers teaches an article of footwear having a plurality of lace apertures (32,33,42,43, 51,52) including  a plurality of outer lace apertures (33,43) disposed at a first location along the instep area on each of the lateral side and the medial side of the upper (pg. 1, lines 40-50); a plurality of inner lace apertures (32,42) disposed at a second location along the instep area on each of the lateral side and the medial side of the upper (pg. 1, lines 40-50), wherein the second location is located more inward toward a middle of the upper than the first location (figs. 1-3, pg. 1, lines 40-50), and a lace (70) that extends through at least an inner lace aperture of the plurality of inner lace apertures on the medial side of the upper, extends under the knitted component along an interior surface of the upper, and then exits the knitted component through an outer lace aperture of the plurality of outer lace apertures on the medial side of the upper (figs. 1-3, pg. 1, lines 40-50,95-108,pg. 2, lines 1-16).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the claimed invention to have formed the article of footwear of the Dua/Gerber combined reference with the lace apertures and lacing arrangement as taught by Flowers such that a plurality of outer lace apertures is disposed at a first location along the instep area on each of the lateral side and the medial side of the upper and a plurality of inner lace apertures is disposed at a second location along the instep area on each of the lateral side and the medial side of the upper, wherein the second location is located more inward toward a middle of the upper 
Regarding claim 3, Dua further teaches the knitted component (33,40) includes a first area formed from a first type of yarn having a first set of properties and a second area formed from a second type of yarn having a second set of properties different from the first set of properties (paras. 23,35).
Regarding claim 4, Dua further teaches the knitted component (33,40) comprises a knitted one-piece element (40, para. 37, figs. 1-4).
Regarding claim 5, Dua further teaches the knitted component (33,40) forms substantially all of the upper (para. 20, figs. 1-4).
Regarding claim 6, Dua further teaches the instep area extends between an ankle opening and the forefoot region (figs. 1-4).
Regarding claim 7, the Dua/Gerber/Flowers combined reference further teaches wherein the instep area extends between an inner lace aperture of the plurality of inner lace apertures on the medial side of the upper and an inner lace aperture of the plurality of inner lace apertures on the lateral side of the upper (figs. 3,4, pg. 1, lines 40-50 of Flowers as applied to the Dua/Gerber combined reference (figs. 4,6 of Dua)).

Regarding claim 9, Dua further teaches the first knit layer (outer layer of 42) forms an exterior surface of the knitted component and the second knit layer (inner layer of 42) forms an interior surface of the knitted component (fig. 5B).
Regarding claim 10, Dua further teaches the knitted component (33,40) includes a polymer layer at one or more areas of the knitted component (para. 43).
Regarding claim 11, Dua further teaches the upper comprises a heel counter in the heel region (47 at heel, para. 43, fig. 7C).
Regarding claim 12, Dua further teaches the upper comprises a toe guard in the forefoot region (47 at toe, para. 43, fig. 7C).

The knitted component is redefined for claim 13 as (33,40,35)
Regarding claim 13, Dua further teaches the knitted component includes a skin layer (35) at one or more areas of the knitted component (para. 45, fig. 7E).
Regarding claim 14, Dua further teaches the knitted component is flat knitted (para. 4).

Claims 1,2 and 15-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Glidden (U.S. Patent No. 2147197) in view of Gerber (U.S. 20090100718) in view of Johnson (U.S. Patent No. 4255876) and further in view of Wired (Wired Staff, How to: Lace Your Shoes, 11/27/2007).



Therefore, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the claimed invention to have added a plurality of ground-engaging cleat members to the sole structure of Glidden such that the plurality of ground-engaging cleat members include at least a first plurality of ground- engaging cleat members in the forefoot region of the soccer shoe and a second plurality of ground-engaging cleat members in the heel region of the soccer shoe in view of Gerber in order to enhance traction for the wearer.
The Glidden/Gerber combined reference fails to teach the plurality of lace apertures include a plurality of outer lace apertures disposed at a first location along the instep area on each of the lateral side and the medial side of the upper; a plurality of inner lace apertures disposed at a second location along the instep area on each of the lateral side and the medial side of the upper, wherein the second location is located more inward toward a middle of the upper than the first location, the lace extends through at least an inner lace aperture of the plurality of inner lace apertures on the medial side of the upper, extends under the knitted component along an interior surface of the upper, and then exits the knitted component through an outer lace aperture of the plurality of outer lace apertures on the medial side of the upper.

Therefore, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the claimed invention to have arranged the plurality of lace apertures of the Glidden/Gerber combined reference such that a plurality of outer lace apertures is disposed at a first location along the instep area on each of the lateral side and the medial side of the upper and a plurality of inner lace apertures is disposed at a second location along the instep area on each of the lateral side and the medial side of the upper, wherein the second location is located more inward toward a middle of the upper than the first location in view of Johnson in order to improve fit and comfort of the shoe upper (col. 4, lines 36-38 of Johnson).
The Glidden/Gerber/Johnson combined reference doesn’t specifically teach the lace extends through at least an inner lace aperture of the plurality of inner lace apertures on the medial side of the upper, extends under the knitted component along an interior surface of the upper, and then exits the knitted component through an outer lace aperture of the plurality of outer lace apertures on the medial side of the upper.
Wired teaches multiple ways of lacing a shoe such that the lace extends through a lace aperture on the medial side of the upper, extends under a portion of the upper, 
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the claimed invention to have laced the article of footwear of the Glidden/Gerber/Johnson combined reference  such that the lace extends through at least an inner lace aperture of the plurality of inner lace apertures on the medial side of the upper, extends under the knitted component along an interior surface of the upper, and then exits the knitted component through an outer lace aperture of the plurality of outer lace apertures on the medial side of the upper in view of Wired in order to alleviate pressure points to provide more breathing room or to provide more room in the front of the article of footwear (descriptions of 1 and 2 of Wired).

Regarding claim 2, Glidden further teaches the knitted component (10) comprises an ankle cuff (13) configured to cover an ankle of a wearer when the soccer shoe is in an as-worn configuration (pg. 1, col. 2, lines 41-44, fig. 1).
Regarding claim 15, Glidden teaches a soccer shoe (fig. 1, can be worn to play soccer) the soccer shoe comprising: an upper (10,18) comprising a knitted component (10) (pg. 1, col. 2, lines 19-32), the knitted component extending through a forefoot region, a midfoot region, a heel region, a lateral side, a medial side, and an instep area extending between the lateral side and the medial side (pg. 1, col. 2, lines 45-49, fig. 1); a sole structure (17) secured to the upper (pg. 2, col. 1, lines 8-15), and a plurality of lace apertures ( 18a) disposed along the instep area on each of the lateral and medial 
Gerber teaches a soccer shoe (100)(para. 38) having a plurality of ground-engaging cleat members (111-117, para. 44) (fig. 1), the sole structure (101) comprising the plurality of ground-engaging cleat members (fig. 1).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the claimed invention to have added a plurality of ground-engaging cleat members to the sole structure of Glidden in view of Gerber in order to enhance traction for the wearer.
The Glidden/Gerber combined reference fails to teach the plurality of lace apertures include a plurality of outer lace apertures disposed at a first location along the instep area on each of the lateral side and the medial side of the upper; a plurality of inner lace apertures disposed at a second location along the instep area on each of the 
	Johnson teaches an article of footwear having a plurality of outer lace apertures (a,c,e,h,a’,c’,e’,h’) disposed at a first location along the instep area on each of the lateral side and the medial side of the upper (figs. 1-4, col. 4, lines 17-68); a plurality of inner lace apertures (b,d,f,g,b’d,f’g’) disposed at a second location along the instep area on each of the lateral side and the medial side of the upper (figs. 1-4, col. 4, lines 17-68), wherein the second location is located more inward toward a middle of the upper than the first location (fig. 4).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the claimed invention to have arranged the plurality of lace apertures of the Glidden/Gerber combined reference such that a plurality of outer lace apertures is disposed at a first location along the instep area on each of the lateral side and the medial side of the upper and a plurality of inner lace apertures is disposed at a second location along the instep area on each of the lateral side and the medial side of the upper, wherein the second location is located more inward toward a middle of the upper than the first location in view of Johnson in order to improve fit and comfort of the shoe upper (col. 4, lines 36-38 of Johnson).

Wired teaches multiple ways of lacing a shoe such that the lace extends through a lace aperture on the medial side of the upper, extends under a portion of the upper, along an interior surface of the upper, and then exits the upper through an adjacent lace aperture of the plurality of outer lace apertures on the medial side of the upper (figs. 1 and 2, descriptions of 1 and 2).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the claimed invention to have laced the article of footwear of the Glidden/Gerber/Johnson combined reference  such that the lace extends through at least an inner lace aperture of the plurality of inner lace apertures on the medial side of the upper, extends under the knitted component along an interior surface of the upper, and then exits the knitted component through an outer lace aperture of the plurality of outer lace apertures on the medial side of the upper in view of Wired in order to alleviate pressure points to provide more breathing room or to provide more room in the front of the article of footwear (descriptions of 1 and 2 of Wired).

Regarding claim 16, Glidden further teaches the knitted component (10) extends through an underfoot region (pg. 1, col. 2, lines 45-49, fig. 1).

Regarding claim 18, Glidden further teaches the ankle cuff (13) exhibits greater stretch compared to remaining areas of the knitted component (pg. 1, col. 2, lines 33-45).
Regarding claim 19, Glidden further teaches the knitted component (10) comprises a knitted one-piece element (pg. 1, col. 2, lines 19-49, fig. 1).
Regarding claim 20, Glidden further teaches the instep area extends between an ankle opening and the forefoot region (fig. 1).
Response to Arguments
Applicant’s arguments with respect to the pending claims have been considered but are moot because the arguments do not apply to the combination of references being used in the current rejection. Wired and Flowers are used to teach the newly added limitations.

	
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ABBY M SPATZ whose telephone number is (571)270-0579.  The examiner can normally be reached on M-F 10:00-6:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Khoa Huynh can be reached on 571-272-4888.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ABBY M SPATZ/Examiner, Art Unit 3732      

/NATHAN E DURHAM/Primary Examiner, Art Unit 3732